Title: Import Duties, [18 April] 1789
From: Madison, James
To: 


[18 April 1789]

   
   FitzSimons proposed duties on teas that discriminated between those imported from India and China in American ships and those imported in foreign vessels or from countries other than India or China.


Mr. Madison Felt a reluctance in being obliged to state his reasons why he doubted the policy of the proposed measure. What, said he, is its object? It is not to add to the revenue, for it will in fact tend to diminish it, in that proportion, which the importation from China lessens that from other parts; it is not to encrease our commerce, for long voyages are unfriendly to it; it is not to encrease the importation of necessary articles, for India goods are mostly articles of luxury; it is not to carry off our superfluities, for these articles are paid for principally, if not altogether, in solid coin. If the trade is beneficial at all to the United States, it must be in this single point of view: that the articles can be imported cheaper through that channel than any other; and if so, that it is the interest of the people to be supplied as cheap as possible. There are no collateral good purposes to claim our attention in this case; it is not in the nature of things that we should derive any other advantage than the one I have mentioned, without it is that of raising our India commerce from its weak and infant state, to strength and vigour; to enable it to continue supplies at a cheaper rate than they could otherwise be obtained at.
